 TECTONIC INDUSTRIESTectonic Industries, Inc. and International Union,United Automobile, Aerospace, Agricultural Im-plement Workers of America (UAW) Local 376.Cases 39-CA-721, 39-CA-1179, and 39-CA-131130 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 18 March 1983 Administrative Law JudgeJames F. Morton issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, and' The General Counsel filed exceptions to several of the judge's factualand legal findings. We note that the judge made certain inadvertent factu-al errors which we correct as follows. There is no evidence in the recordto support the judge's statement that the Union's negotiating committee"harbored some resntment against Respondent" for the Respondent's1979 position on providing Christmas turkeys to employees. The judge'sstatement that about I May 1979 "Respondent's president referred to Re-spondent's attorneys" the April 1979 agreement regarding pensions is leasthan fully precise: in mid to late April 1979, the Respondent's presidenttelephoned his attorney regarding setting up a pension plan, but the finttime he sent to his attorney a copy of the agreement. plus an outline of atypical United Auto Workers defined benefit pension plan, was by letterdated 21 November 1979. The Respondent's Vice President Afif did nottell Union Shop Chairman Silva that "all bets are off." Afif made thatcomment to a representative of the company which supplied the Re-spondent with uniforms. Barber testified that Afif's comments regardingthe Respondent's financial records and the Union being bullheaded weremade 30 March 1982, not 26 March 1912.The language of the April 1979 collective-bargaining agreement doesnot appear to have given the Respondent "approximately a year topresent the Union with a draft of a pension plan along UAW lines," asthe judge characterized the contractual language. The pension planclauses of the April 1979 contract and the Respondent's accepted 4 April1979 settlement offer read in relevant part as follows: "The COMPANYand the UNION agree to establish a regular pension plan to replace theformer profit sharing retirement plan. The basic plan agreed to a 6.00 permonth per year of service for the first year, 6.50 the second year, and7.00 the third year. The UNION and the COMPANY to work out theprecise plan provisions within approximately one year after the signing ofthis agreement .... The effective date of this new pension plan will beJanuary 1, 1976 ...." (Arts. 31.1-31.2; 31.4); "Respondent proposes toreplace the current profit sharing retirement plan for a regular pensionplan with features essentially illustrated as per the attached UAW sheetdated December 13, 1978 BI through B7. Final details to be worked outby Respondent's attorneys drawing on assistance from Union sources asrequired. The basic plan agreed to is S6.00 for the first year, S6.50 thesecond year, and $7.00 the third year. The effective date shall be January1, 1976.... "These inaccuracies in factual recitation and interpretation do not indi-vidually and collectively affect our adoption of the judge's legal conclu-sions to dismiss each of the allegations of the complaint.' The General Counsel has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces ua that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.270 NLRB No. 27conclusions2and to adopt the recommendedOrder.sORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.1951). We have carefully examined the record and find no basis for re-versing the findings.I In light of our affirming the judge's findings and conclusions, wedeny the General Counsel's motion to reopen the proceedings, consoli-date the instant case with Case 39-CA-1410, and schedule further hear-ing.The General Counsel also filed ·motion to defer decision and the Re-spondent filed an opposition thereto. We deny the General Counsel'smotion to defer.DECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge. OnJuly 2, 1981, International Union, United Automobile,Aerospace, Agricultural Implement Workers of America(UAW) Local 376, herein called the Union, filed theunfair labor practice charge in Case 39-CA-721. On July22, 1981, the General Counsel of the National Labor Re-lations Board, on behalf of the Board, issued a complaintin that case against Tectonic Industries, Inc., hereincalled Respondent. On July 31, 1981, Respondent filedits answer to that complaint. The basic issue presentedby the pleadings in that case is whether or not Respond-ent has failed and refused, since about May 7, 1981, tonegotiate with the Union for a pension plan to coverthose employees of Respondent represented by theUnion. That complaint further alleges, and Respondent'sanswer also denies, that Respondent's asserted failure tonegotiate on that matter constituted a violation of Sec-tion 8(aX)(1) and (5) of the National Labor Relations Act.On May 24, 1982, the Union filed an unfair labor prac-tice charge in Case 39-CA-1179 and amended it on June18, 1982. On July 2, 1982, a complaint issued in that caseagainst Respondent. On July 13, 1982, Respondent filedits answer to that complaint. The central issues, raised bythe pleadings, in that case are:1. Whether Respondent, in violation of Section 8(a)(1)of the Act, unlawfully interrogated its employees as totheir support for the Union, announced new benefits forthose employees, or engaged in other conduct to dis-courage their support for the Union.2. Whether Respondent unilaterally instituted a tuitionrefund program for its employees, changed its medicaland dental insurance program for them, or bypassed theUnion in dealing directly with them, in violation of Sec-tion 8(aX1) and (5) of the Act.3. Whether the totality of Respondent's conduct in ne-gotiations with the Union established that it had, in vio-lation of Section 8(a)(l1) and (5) of the Act, bargainedwith the Union with no intent of reaching an agreementwith it on the terms and conditions of a renewal collec-tive-bargaining agreement.149 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. Whether a strike by employees represented by theUnion was caused or prolonged by alleged unfair laborpractices of Respondent.On September 3, 1982, the Union filed the unfair laborpractice charge in Case 39-CA-1311 against Respondent.On October 15, 1982, a complaint issued in that case.That complaint was amended at the hearing. Respond-ent's answer to that complaint, as amended at the hear-ing, placed in issue the following matters in that case:1. Whether the Union made an unconditional applica-tion on behalf of 33 named striking employees, alleged tobe unfair labor practice strikers, to return to work.2. Whether Respondent, in violation of Section 8(a)(l)and (3) of the Act, unlawfully failed and refused to makenondiscriminatory offers of reinstatement to those 33named employees.The hearing was held before me in Hartford, Con-necticut, on November 8, 9, 10, and 30 and on December1, 1982.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and by Respond-ent, I make the followingFINDINGS OF FACTI. JURISDICTIONBased on the pleadings as amended, I find that Re-spondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act andthat the Union is a labor organization as defined in Sec-tion 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundIt will be helpful to outline Respondent's overall oper-ations and related matters in order to put in context theevidence presented in this case bearing on the discussionsbetween Respondent and the Union about a pension planfor the unit employees and on the negotiations whichtook place in 1982 on a renewal collective-bargainingagreement.Respondent is engaged in the business of extrudingplastic sheets for sale to manufacturers of eyeglassframes. In the 1970s, Respondent's operations were locat-ed in an old building in East Berlin, Connecticut. Re-spondent then had three shareholders. In September1976, friction developed among these shareholders whichresulted in a suit by two of them against the third (nowRespondent's president and its sole shareholder). Re-spondent was made a party to that civil action.In 1980, Respondent moved its operations to itspresent facility, a new building in Berlin, Connecticut.That new facility cost in excess of $2 million and washeavily mortgaged. In 1981, its officials began to makenumerous trips to Europe; the uncontroverted testimonyoffered thereon established that they were attempting tobuild up an overseas market but failed.Respondent's sales in the 1970s had been increasingsubstantially from year to year, and its profits too. It wasobviously on the expectation that this trend would con-tinue indefinitely that Respondent undertook the con-struction of its present facility. In 1976 and 1977, whenRespondent's employees were unrepresented, it had ineffect a profit-sharing plan. However and notwithstand-ing that its profits were increasing, it made no contribu-tions to that profit-sharing plan in 1976 and 1977. It wasthen "hoarding" its profits in anticipation of expenses tobe incurred in the erection of the new building and forfuture business expenses.On November 8, 1978, the Union was certified in Casel-RC-15902 as the exclusive collective-bargaining repre-sentative of the approximately 35 full-time and regularpart-time production and maintenance employees, includ-ing lab and sample technicians, employed by Respondentbut excluding all office clerical employees, professionalemployees, managerial employees, foreman, guards andsupervisors as defined by the Act.On its certification, the Union entered into negotiationswith Respondent for a collective-bargaining agreementcovering that unit of employees. Agreement thereon wasreached on April 4, 1979, when Respondent's president,Charles Merritt, entered into the negotiations directlywith the Union's representatives. Prior to that meeting,Respondent and the Union had agreed on many termsand conditions of their first contract. The items unre-solved prior to April 4, 1979, involved the Union's de-mands that a pension plan be established along "UAWlines" in lieu of the profit-sharing plan Respondent hadhad in force, a demand by the Union that Respondentfurnish uniforms for the unit employees, a furtherdemand that the employees receive cost-of-living adjust-ments in their wage rates (COLA), and finally a demandthat Respondent continue to provide each unit employeewith a gift turkey each Christmas. Respondent's presi-dent acceded to the first three of those demands but re-fused the last. The Union dropped its demand as to the"gift" turkeys but, as was evident from more recent ne-gotiations, the Union's negotiating committee harboredsome resentment against Respondent for the position ittook in 1979 on that demand.It is undisputed that numerous unresolved grievanceshad "piled up" since the collective-bargaining agreementwas signed in early 1979. In February 1981 the Unionmet with Respondent's president to voice its concern onthis matter and to complain about related matters, includ-ing claims that Respondent was not honoring the agree-ment in the matter of furnishing uniforms in a timelymanner, in subcontracting out janitorial work, and inholding up agreement on job descriptions. Respondent'spresident testified that he expressed concern at that meet-ing over "material efficiency." His account thereon ap-peared confused in that he related that that concern ante-dated the Union's certification while later stating that theproblem began in 1979 (obviously after the Union's certi-fication).By mid-1981 as is evident from the data set out below,Respondent's operations had taken a serious turn down-wards. Respondent's president characterized the matter,in employee meetings held then, as "a survival situation."He told them that the "we versus they" syndrome must150 TECTONIC INDUSTRIESbe eliminated if Respondent is to survive. He reported tothem that "going through channels" did not work.In June 1981 Respondent's president met with unionrepresentatives and told them he wanted the Union tohold off on grievances and on its demand for job de-scriptions. When the Union replied that it wanted Re-spondent to abide by the contract then in force, Re-spondent's president answered that Respondent "won'thave this problem, come April." The quote is an obviousreference to the fact that the contract was scheduled toexpire in the following April.The Union requested Respondent about September1981 to let it examine Respondent's financial records toverify that Respondent was then in a "survival situa-tion." Respondent rejected that request.In the fall of 1981, Respondent cut the salaries of itsmanagerial and office staff and reduced their vacation,holiday, and fringe benefits. In December of that year, itsettled the lawsuit, begun in 1976 by two of its threeshareholders. Under the settlement terms, Respondentdelivered title to them of its old building, with a bookvalue of $600,000, and agreed to pay each of them sever-al hundreds of thousands of dollars in exchange for acovenant not to compete. As is also obvious, Respondenthad incurred considerable legal expenses in that lawsuit.Respondent's president testified that, in 1981, the re-cession took place and Respondent's business sloweddown markedly. Its gross sales fell from $9.3 million in1980 to $5.6 million in 1981. In 1981 Respondent lost$580,000 in its operations. Taking into account other dis-bursements it was required to make, Respondent lost atotal of $950,000 in the fiscal year ending August 31,1981. In the 6-month period ending February 28, 1982,Respondent showed a $265,000 loss. Its president thentestified without contradiction that Respondent has sinceMarch 1, 1982, incurred further losses. tAs of the hearing, Respondent has been able to receiveits raw materials from suppliers on a COD basis coupledwith an additional payment designed to reduce its largeindebtedness for prior shipments. Respondent has also ef-fected several managerial changes since 1981. On therecommendation of bank officials, a consultant wasbrought in during February 1981 to ensure that Respond-ent's records were orderly. He left in early August 1981shortly after another consultant was brought in. Thatsecond consultant became vice president of operationsand served in that capacity until January 1982. A thirdindividual then took over the responsibility for Respond-ent's manufacturing operations and served until August1982. Respondent's present plant manager has served inthat capacity since January 18, 1982.B. The Pension PlanThe General Counsel contends, as alleged in the com-plaint in Case 39-CA-721, that Respondent has, sinceabout May 7, 1981, failed and refused to negotiate withI The General Counsel at one point sought to challenge Respondent'sevidence thereon by highlighting the fact that Respondent's recordsshowed that large sums were expended by Respondent's officials on over-seas travel. When it became evident that these expenses were related to avain effort to build up markets overseas for Respondent's products, theGeneral Counsel no longer pursued that course.the Union respecting the Union's request of Respondentto negotiate a pension plan for the unit of employees rep-resented by the Union. Respondent asserts that it has ful-filled its bargaining obligations in every respect in its dis-cussions with the Union on the subject of a pension plan.As noted earlier, Respondent and the Union enteredinto their first collective-bargaining agreement in early1979. By its terms, that contract went into effect onApril 5, 1979, and continued in force until April 5, 1982.Article XXXI of that contract was entitled "PensionPlan." Subsection 1 thereunder provided that a regularpension plan would be established to replace the formerprofit-sharing retirement plan. Subsection 2 provided that"The basic plan agreed to is $6.00 per month per year ofservice for the first year, $6.50 for the second year and$7.00 the third year. [Respondent and the Union will]work out precise plan provisions within approximatelyone year after the signing of this agreement."Those subsections of article XXXI of the 1979-1982contract were essentially but restatements of Respond-ent's settlement offer of April 4, 1979, which was accept-ed by the Union and which read in relevant part substan-tially as follows:Respondent proposes to replace the current profitsharing retirement plan for a regular pension planwith features essentially illustrated as per the at-tached UAW sheet dated December 13, 1978 BIthrough B7. Final details to be worked out by Re-spondent's attorneys drawing on assistance fromUnion sources as required. The basic plan agreed toit $6.00 the first year, $6.50 the second year and$7.00 the third year.It was that language from the April 4, 1979 settlementoffer that Respondent's president referred to Respond-ent's attorneys about May 1, 1979. Respondent's attor-neys prepared three different drafts of the pension planfor Respondent and each time suggested to Respondentthat each of those drafts be forwarded to the Union forits comments. The first draft was dated April 10, 1980;the second, May 6, 1980; and the third, July 1, 1980. Thefirst two drafts followed closely the UAW sheets re-ferred to in Respondent's April 4, 1979 proposals. Thesedrafts, for some unexplained reasons, were returned byRespondent to its attorneys for revision. As discussedbelow, the third draft was submitted to the Union and itvoiced objections thereto, also as discussed below.The Union's representatives, throughout 1979 andearly 1980, repeatedly asked Respondent to provide themwith the draft of the pension plan that had been agreedupon. Each time Respondent replied that the draft was inthe process of being prepared or was being revised by itsattorneys.In July 1980 Respondent gave the Union a 22-pagetypewritten document which contained 17 separate arti-cles which comprised its draft of the proposed pensionplan. The Union forwarded that draft to an actuarialconsultant at the office of its International. On October1, 1980, the actuarial consultant wrote the Union and setout 24 separate points in the draft submitted by Respond-ent which, in his opinion, needed to be changed in order151 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto conform to the agreement the parties reached onApril 4, 1979. For example, the actuarial consultantnoted that article XI of the proposed pension plan byRespondent provided that full responsibility for the ad-ministration of the plan shall be in the hands of Respond-ent. According to the UAW actuarial consultant, "thetypical UAW pension plan will provide for a Companyand Union board of administration." As a further exam-ple of the observations made by the actuarial consultant,and one which is immediately relevant to ensuing discus-sions as noted below, is that set out at comment 14 in hisOctober 1, 1980 report. There, he observed that the plandrafted by Respondent provided that the spouse of a de-ceased annuitant shall receive 50 percent, not 60 percent,of the annuity on the death of the annuitant. The plandrafted by Respondent had provided for but a 50-percentsurvivorship instead of the 60 percent specified in thetypical UAW plan referred to in the settlement offer ac-cepted on April 4, 1979, as discussed above.The Union forwarded the observations of its actuarialconsultant to Respondent in October 1980.In September 1980, Respondent had hired Bruce Meekas its vice president of human resources, apparently anewly created position. One of the responsibilities givenMeek was to set up the pension plan in conjunction withthe Union. He met with the union representatives in Oc-tober 1980 and it was at that point that he received fromthem the written comments of the UAW actuarial con-sultant. Thereafter, Meek reviewed the corporate files onthe pension plan. On January 14, 1981, he wrote a letterto the Union's business agent and attached to that letter adetailed response to the comments offered by the UAWactuarial consultant. Thereby, Respondent accepted anumber of the observations of that actuarial consultant asvalid and, on that basis, revised its proposals to be inaccord with the related comments suggested by theUnion. As to others of those comments, Respondentnoted that ERISA provisions obviated the need for thesuggested revisions thereon. On the remaining comments,Respondent suggested that further discussions betweenRespondent and the Union would be needed to get finalagreement. Respecting the comments on the spouse sur-vivorship percentage, Respondent wrote that it was ofthe view that the survivorship percentage should remainat 50 percent and should not be 60 percent as the Unionwanted.Meek testified that, in early April 1981, he met withunion representative Robert Madore who advised himthat the Union was preparing its response to Meek'sviews. Agreement was reached then to hold a meeting inlate April between Respondent and the Union to discussthe pension plan. The late April meeting was canceled,apparently by Meek for business reasons and it was notuntil May 1981 that the parties met again to discuss thepension plan.The General Counsel presented three witnesses in sup-port of the allegation that Respondent, since May 7,1981, failed to bargain collectively with the Union re-specting its pension plan proposals. The Union's businessagent, Robert Madore, testified that about May 26, 1981,a meeting was held to discuss the Union's objections tothe draft of the pension plan that Respondent had sent itin July 1980. That draft, inter alia, provided for a survi-vorship option of 50 percent of the annuity and not 60percent as is usual in UAW pension plans. Madore testi-fied that the Union voiced this objection to Respondent'svice president, Bruce Meek, who told him that Respond-ent would offer only 50 percent. On cross-examination,Madore testified that the Union then offered to accept a55-percent survivor's option and that Meeks rejected thatoffer. Madore further testified that he then told Meeksthat the Union would file an unfair labor practice chargeagainst Respondent. He testified also that Meek thenclosed the meeting by saying that the Union could takethe matter to "Court."The General Counsel's second witness, the Union'sshop chairman, Robert Silva, testified that that meetingoccurred in about April 1981. He related that theUnion's International representative Leonard Dube toldMeek the survivorship percentage should be 60 percentand that Meek replied that Respondent was offering 50percent. Silva testified that Dube told Meek that thatmatter "wasn't a negotiable item" and that after "argu-ment back and forth" Meek closed his books and said thematter would be settled in court.The General Counsel's third witness, Raymond Zie-gler, testified that he attended a meeting in May 1981 asa grievance committeeman for the Union, that Dube andMeek got into an argument over the death benefit provi-sions and "what approximately 60%" meant, that Dubetold Meek not to "pussyfoot around," and that Meek gotupset, slammed his notebook closed, and ended the meet-ing by telling the Union that Respondent would see it incourt.Meek testified for Respondent respecting that meeting.His account is generally in accord with that of the wit-nesses called by the General Counsel except that he saidit took place on May 7, 1981, and that he denied that theUnion offered to compromise at 55 percent. I creditMeek's account because the Union's shop chairman testi-fied that Meek was told that the 60-percent figure wasnot negotiable.The Union filed the unfair labor practice charge inCase 39-CA-721 on July 2, 1981. In December 1981 theUnion's representatives met with various representativesof Respondent, including its labor counsel, to discuss alarge number of outstanding grievance and arbitrationmatters. In the course of that meeting, Respondent'slabor counsel informed the Union, respecting the pensionplan, that he would get back to them after the first of theyear.Negotiations for a renewal collective-bargaining agree-ment began in early 1982. During the course of those ne-gotiations, many meetings were held between the Unionand Respondent. At some of those meetings, the subjectof the pension plan was discussed. Testimony thereon isincluded among the discussion in the next subsection.C. Negotiations for a Renewal ContractThe General Counsel contends that Respondent par-ticipated in negotiations with the Union for a renewalcontract in early 1982, but that it did so with no inten-tion of reaching agreement with the Union as to the152 TECTONIC INDUSTRIESterms thereof. In support of that contention, the GeneralCounsel relies on the evidence discussed in this subsec-tion and also on the evidence discussed in other subsec-tions. In essence, the General Counsel asserts that Re-spondent engaged in stalling tactics; that it delayed inor-dinately the pension plan discussions as reported in thepreceding section; that Respondent went through onlythe motions in early 1982 of negotiating a renewal con-tract; that, in the course of discussing the terms of a re-newal agreement, Respondent presented a final offer tothe Union which was substantially less in value than aprevious offer it had made; that Respondent negotiateddirectly with the unit employees while bypassing theUnion in an effort to undermine the Union's bargainingstatus and engaged in other coercive conduct towardsthat aim. Respondent maintains that the totality of theevidence demonstrates that it was making every reasona-ble effort to reach agreement with the Union and that itwas the Union which took an unyielding position duringthe 1982 negotiations. In this subsection, the facts bearingon the 1982 negotiating meetings are set out.As noted earlier, the first collective-bargaining agree-ment reached by the Union and Respondent was execut-ed in 1979 and, by its terms, was scheduled to expire onApril 5, 1982. On January 22, 1982, the Union wrote Re-spondent requesting extensive information it said itneeded to formulate its contract proposals. The informa-tion it sought was set out on a questionnaire enclosedwith that letter. On February 17, 1982, Respondent sentthe Union the completed questionnaire and confirmed ar-rangements made in the interim by which the renewalcontract negotiations would begin on February 26, 1982,at a location near Respondent's plant. At the hearingbefore me, the parties stipulated that Respondent and theUnion met for collective-bargaining negotiations on Feb-ruary 26; on March 5, 8, 11, 15, 19, 23, 24, 25, and 31;and on April 1, 2, 4, and 5, 1982. They stipulated alsothat the unit employees went out on strike on April 5and that negotiations were held also on April 16, May11, June 19, July 9, August 27, and October 28, 1982.Testimony was received as to what transpired betweenthe Union and Respondent's representatives during thecourse of those negotiations. No material conflicts werecontained among the respective accounts.At the February 26 negotiating session, the Union sub-mitted to Respondent its contract demands, set out onfive typewritten pages. The Union and Respondent alsoestablished negotiating subcommittees on that date, oneof which was responsible for the review of written jobdescriptions for language changes and, where applicable,upgradings. Respondent and the Union agreed to firstdiscuss "all the non-economic items" and to reserve themoney items for discussion "close to the conclusion ofnegotiations."The next meeting was held on March 5. At that meet-ing, a consultant retained by Respondent made a presen-tation, using charts to show that Respondent had suf-fered significant monetary losses over the preceding 3years, to show that foreign competition had made seriousinroads on its sales, and to demonstrate that immediateproductivity efficiency had to be achieved. Respondentadvised the Union that its financial books were availablefor examination by the Union's auditors and that it wasmaking this offer so that the Union could satisfy itself asto the precariousness of Respondent's financial condition.Respondent furnished the Union, pursuant to the Union'srequest, with copies of the charts it had used in makingits presentation. Respondent also gave the Union its pro-posed contract revisions. Those proposed revisions arenow summarized:1. To remove the laboratory and sample employeesfrom the bargaining unit (Respondent later withdrewthat proposal and the unit remained unchanged).2. No change in the union-security or dues-checkoffprovisions or the management-rights provisions.3. Respondent may hire 3 college students as traineesfor supervisory positions instead of 1 such trainee forevery 25 bargaining unit employee. (There were thenabout 35 bargaining unit employees in Respondent'semploy.)4. A reduction in the number of holidays from 12 to 9each year.5. The leave of absence section to be modified to pro-vide that such leave shall be granted only in emergenciesand apparently not merely on request.6. Employees may be transferred temporarily to a dif-ferent job without loss of pay.7. Language changes in the grievance/arbitration pro-cedures, e.g., proposed reduction in the number of stew-ards who would be authorized to leave their work areasto handle grievances during working hours.8. The use of the American Arbitration Association asthe arbitrator rather than a mutually acceptable arbitra-tor.9. Language changes in the seniority and layoff sec-tions of the contract, e.g., a proposal that Respondentshall give only 3 days' notice of layoff instead of aweek's notice.10. A proposal that employees who accepted a newjob pursuant to the bidding procedure may not bid againon another job for a 3-month period.11. Language changes in certain of the subsectionsgoverning hours of work, break periods, and other "non-economic areas."12. The extension of the probationary period for newemployees from 60 to 90 days.13. A reduction in vacations, e.g., to 3 weeks for em-ployees with 10 years of service, instead of 4 weeks' va-cation.14. A 3-year wage freeze.15. Elimination of COLA.16. Respondent will contribute 50 percent towards thehealth insurance premiums, instead of paying it all.17. The parties will revoke their agreement to establisha regular pension plan and, instead, agree to reinstate theformer profit-sharing retirement plan.On March 30, 1982, auditors engaged by the Union re-viewed Respondent's financial records. Respondent'spresident testified without contradiction that, at the con-clusion of that review, the Union's auditor told him thatRespondent's financial condition was so desperate that hedid not understand how Respondent could be still inbusiness. The UAW auditor then prepared a detailed153 DECISIONS OF NATIONAL LABOR RELATIONS BOARDanalysis of his examination and provided the Union's ne-gotiating committee with a copy of that report. The par-ties are in agreement that that report accurately reflectsRespondent's financial condition as of that time. A copyof that report was received as an exhibit at the hearingbefore me.On March 8, the third negotiating session, Respondentand the Union reviewed and discussed their respectiveproposals and reached oral agreement as to certain minoritems, e.g., changing the wording of the contract provi-sions governing washup times.No progress was made at the March 11, 15, and 19meetings. Respondent, on March 19, asked the Union tolist the items it wanted to have included in the pensionplan agreement. The Union provided Respondent with alist of those "open items" at the next negotiating session,March 23.2 Respondent then advised that it wouldreview those "open items." It also informed the Unionthat it "could not deal with a fixed cost" and preferred"a profit sharing plan." Respondent suggested it maytake the form of a trust, of an IRA or a union-adminis-tered pension plan with Respondent's contributions beingfixed on a profit basis.In the negotiations on March 24 and 25, some tentativeagreements were reached, e.g., Respondent withdrew itsproposal to reduce the mileage compensation from 20cents to 15 cents and thus agreed with the Union's posi-tion thereon.The negotiating meetings on March 29 and 31 initiallyhad to do with the arranging for the Union to reviewRespondent's financial records and arranging further dis-cussions thereon. By then, the Union had obtained astrike authorization from its membership and the strikedeadline was approaching. In the negotiations during thefirst several days of April, some minor language changeswere agreed on. Respondent was insistent that wages befrozen for 3 years, that fringe benefits be reduced, andthat the pension plan agreement be abandoned. Respond-ent offered to turn over to the Union $40,000 it had ac-crued on its books, the extent of its liability to date underthe original pension plan agreement. It coupled that offerwith a proposal that a trust fund for a profit-sharing ar-rangement be set up with that contribution. The Unionrejected that proposal.At the negotiating session on April 2, the Union's rep-resentative asked Respondent whether, under its wagefreeze proposal, the employees would received the rateof pay set forth in the then current contract or whetherthey would receive the wage rate they were then beingpaid, which included a COLA of 14 cents an hour. Re-spondent replied that the employees would continue toget that COLA amount. Respondent then proposed awage freeze for the first year of the renewal contract (asnoted above, its original proposal was for a three yearwage freeze), a 5-percent wage increase in the second2 The General Counsel suggests that Respondent's request for a list of"open items" was but a delaying tactic. It should be noted that Respond-ent's newly hired vice president Afif was handling the negotiations andthat his request for such a list could enable him to expedite the pensionfund discussions. By that time, the individual who had handled the pen-sion fund matter for Respondent, Bruce Meek, had resigned and was atwork in another State.year provided the plant reached a productivity level of35 pounds of production per employee per hour, and a 7-percent increase in the third year provided that a 40-pound per productivity level was reached. The Unioncaucused at that point and then stated that it would takethe then existing contract as is with a wage freeze for 1year. Respondent rejected that proposal.In early April the negotiating subcommittee on job de-scriptions, comprised of two members from Respondentand two members from the Union, reached agreement onrevised job descriptions for most of the job classificationsin the plant. A substantial number of the jobs were re-classified upwards. In effect, that revision would enablethe employees filling those jobs to receive a higherhourly rate of pay even while the contract rates werefrozen. For example, the job of the Union's shop chair-man, an extrusion operator, was reclassified to a paylevel which was $1.25 more than the wage rate he wasthen receiving.On April 4 the Union counterproposed a I-year exten-sion of the contract, with a wage reopener at the expira-tion of that year. Respondent rejected that counterpro-posal.On April 5, the parties resolved outstanding "languageissues," e.g., on the grievance-arbitration procedures andon attendance policies. Respondent advised the Unionthat it would be agreeable to a 2-year extension of thecontract, with a reopener on wages and fringes at theend of those 2 years. It proposed further that the jobclassifications agreed on by the subcommittee would gointo effect during the second year of that 2-year con-tract. That would have resulted in a number of the unitemployees being upgraded and their receiving incre-ments based on the fact that their jobs had been so re-classified. Respondent further proposed that it woulddrop its profit-sharing arrangement but would offer apension plan with specific amounts contributed to it and,in addition, supplemental amounts based on profits made.The Union's president vigorously rejected Respondent'srevised proposal.A strike ensued as discussed below. The Union andRespondent met several times since but have made noprogress, as further discussed below.D. Alleged Unlawful Unilateral Changes; AllegedUnlawful Efforts to Undermine the Union asBargaining AgentThe General Counsel contends that, in early 1982, Re-spondent engaged in conduct away from the bargainingtable which was in violation of its obligation to bargaincollectively with the Union in that it was aimed at un-dermining employee support for the Union. Respondentmaintains that all of the asserted unlawful acts were un-dertaken to promote a harmonious relationship with theUnion and were done with the Union's approval, expressand implied.The acts complained of by the General Counsel anddealt with in this subsection took place shortly after Re-spondent engaged its third business consultant in lessthan a year to assist its president in operating its business.That individual, Rafat Afif, was hired by Respondent on154 TECTONIC INDUSTRIESJanuary 4, 1982, as vice president in charge of oper-ations. He left Respondent's employ in September 1982.The complaint in Case 39-CA-1179 alleges that Re-spondent, through Afif, (a) unlawfully interrogated itsemployees in late March and early April 1982; and (b) in1982, began to give employees cakes on their birthdays,to give prizes to employees with good attendancerecords, and to offer them tuition refunds and betterplant uniforms. The General Counsel contends that, atthe same time it engaged in that conduct, Respondentwas telling the employees that it was the Union's faultthat working conditions were not better. The complaintalso alleges that Respondent unilaterally instituted thetuition refund program, and unilaterally modified itshealth insurance benefits and bypassed the Union in deal-ing with employees respecting collective-bargaining mat-ters.The Union's shop chairman, Robert Silva, testified thatin early January 1982 he first met Afif and that, in a dis-cussion then, Afif said that he wanted to upgrade four orfive job classifications and asked to meet with theUnion's president and its representative. Afif also toldSilva then that he wanted the Union to take credit forthe upgrading as that would be a feather in the Union'scap. According to Silva, Afif also asked to have a meet-ing with the union stewards and committeemen.Afif's account of that discussion is somewhat more de-tailed. He testified as follows. He met Silva on the workfloor shortly after Afif began his employ with Respond-ent and Silva asked then to talk with him. They met inone of the plant offices where Silva gave him a detailedrundown of the problems the Union was having withRespondent. Afif told Silva that he needed a couple ofdays to find out more about those matters and asked himto, in the meantime, set up a meeting with the Union'scommitteemen.A week later Afif met with Silva and with the Union'sshop stewards and committeemen. Afif testified as fol-lows respecting that meeting. He began by telling themthat he had discussed with Silva the many areas of dis-satisfaction Silva expressed to him. Afif related that hetold Silva and the others that it was obvious that Re-spondent had problems as productivity and morale in theplant were poor. He invited their comments. Afif testi-fied that, in the ensuing discussion, complaints weremade that Respondent's absenteeism policy was too strictand that grievances were unresolved for too long. Afifresponded to them by saying that the problem seemed togo both ways. He noted specifically that Respondent hadagreed with the Union to provide uniforms to be wornby the employees while at work and that, although thoseuniforms were given them, only a limited number of em-ployees were wearing them. Afif recalled that one of thestewards responded that the employees did not getenough uniforms and that the white shirts Respondentprovided got dirty too easily.Shop Chairman Silva's account essentially parallelsthat of Afif. Silva testified further that Silva offered totake up the matter of the uniforms with the companythat supplied them to Respondent and that he told Afifthat it was the Union that had originally contacted theuniform company, apparently back in 1979. Afif respond-ed that he would take care of it.Afif testified that in late January 1982 he told Silvathat he had arranged with the uniform supply companyto have one of its salesmen come down to the plant tomeet with the employees. Afif testified that he told Silvathat he would like Silva to be present with that salesmanwhen the employees looked over the display of uniformsand Afif assured Silva that no one from managementwould be present at that time. Silva did not refer to anysuch conversation when he testified. I credit Afifs ac-count as it is undisputed and as a notice was posted onthe employee bulletin on January 25, 1982, notifyingthem that they could meet in small groups with a repre-sentative of the uniform supply company informing themthat "Tectonic Management will not attend those meet-ings so that open and frank discussions can take place."Further, one of the General Counsel's witnesses testifiedthat, when he looked at the display of uniforms available,Silva was present in the room with the salesman fromthe uniform company.Silva testified that, a few days after the employees ex-amined the uniform display, Afif told him that employeeresponse was "quite good" and that he was going aheadwith the uniform program. Silva related that he thenvoiced an objection. Silva stated that the uniforms hadnot been supplied to the employees in accordance withthe terms of the contract then in force, that the employ-ees had taken an economic loss, and that the Union"would be looking for this ten month loss at negotia-tions." Afif's account of that discussion is that he toldSilva that he advised the uniform supply company thatthe Union was agreeable to the changes in the uniformprogram and that a contract was being drawn up by theuniform company. At that point, according to Afif, Silvastated that Respondent owed the men $10,000 for pastuniforms not supplied and that that matter would bebrought up at the negotiating table. Afif testified that heresponded that he thought they had already negotiatedthe new uniform contract and Silva repeated that thatmatter would surely be brought up at the negotiatingtable. Afif testified that he then advised Silva at thatpoint that "all bets are off."Afif testified that on February 4, 1982, he and PlantManager Anderson met with the Union's president,Philip Wheeler, with its business agent, Robert Madore,and with its shop chairman, Robert Silva. Afif's accountthereon is as follows. At the beginning of the meeting,Wheeler stated that he felt that it was wrong for Re-spondent to have talked about the new uniform programwith the employees and in giving out birthday cakes andtuition refunds. [Those matters are discussed below.] Afifresponded that he had in his past employment alwaysdealt with a union's chief steward on such matters andthat he had done so respecting the uniform program andother matters with Silva. He asked Silva to confirm thisto Wheeler and Madore; Silva did so. The Union's busi-ness representative, Madore, testified that, when theUnion brought up the uniform change matter at the Feb-ruary 4 meeting, Afif never said that he had discussedthe uniform changes with Silva but simply turned and155 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlooked at Silva when the subject was brought up. Nei-ther Silva nor plant manager Anderson testified as to thediscussion of the uniform program at the February 4meeting. I credit Afif's account.Afif testified that he agreed to hold up on the new uni-form program until the Union's president had talked thematter out with Silva. According to Afif, he asked Silvaseveral days later if it would be all right to have a tailorcome in to measure the employees. Silva said it was allright and, on that basis, a notice was sent to the employ-ees. They were later measured for the uniforms. Silvadid not specifically controvert that testimony. He didstate that he had never at any time told Afif that hecould implement the uniform program change. I creditAfif's account as it was consistent with his whole ap-proach in dealing with the Union upon his assuming re-sponsibility for managing Respondent's operations.On February 25, 1982, Afif signed an agreement withthe Mechaics Uniform Supply Company. Under thatcontract, the cost to Respondent was to be increased byabout $6 per week for each employee as a result of theincrease in the number of uniforms to be furnished them.That new program was never put into effect as the testi-mony of both Afif and Silva discloses. The contract Re-spondent had signed with the uniform supply companyprovided that it would be void "if the Union votes outthe uniform program."The General Counsel further contends that Respond-ent unilaterally granted benefits to employees in deroga-tion of the Union's status as their representative byhaving, in early 1982, instituted a practice of giving em-ployees cakes on their birthdays, by granting prizes toencourage better attendance at work, and by offeringthem a tuition refund program to induce them to contin-ue their education. Respondent asserts that those itemswere fully discussed with the Union before they wereput into effect.The General Counsel's first witness in this area,Robert Madore, testified that the Union learned that theRespondent had instituted these benefits when it receiveda copy of a letter Respondent had sent to its employeesannouncing those benefits. Madore testified further that,at the negotiating session on April 4, 1982, the Unionprotested to Respondent that those changes should nothave been put into effect without having first been dis-cussed and approved by the Union at the bargainingtable.The General Counsel's second witness respecting theseitems, Clayton Barber, testified that Respondent gavehim a cake on his birthday in late March 1982 and thatthis was done without any prior announcement. Barbertestified further that on March 4, 1982, he and other em-ployees received a letter from Respondent's vice presi-dent, Rafat Afif, which advised them that Respondentwould conduct a raffle for a 12-inch black and white tel-evision set on April 6, 1982, and that the number ofraffle tickets to be given an employee would increase ashis attendance record approached 100 percent. Afif'sMarch 4 letter also notified them of a tuition refund pro-gram Respondent was instituting to encourage its em-ployees to become better trained. Afif's letter separatelynoted that Respondent and the Union were in the courseof negotiating a renewal contract and it urged employeesto disregard any rumors that may be circulated. Afifstated in that letter that Respondent and the Union hadagreed to keep their negotiations "confidential."The General Counsel's third witness on these pointswas the Union's shop chairman, Robert Silva. He testi-fied that the first time he had had notice of Respondent'stuition refund program or its offering a television set toimprove attendance occurred on March 4, 1982, whenRespondent's vice president Afif discussed with him thatmorning the issuance of the March 4 letter, discussedabove. Silva testified that he told Afif then that the itemsreferred to in that letter were economic items that shouldbe discussed at the negotiating table and that the TVraffle referred to a matter which was presently in thegrievance procedure. Silva testified also that he told Afifthat Respondent could not put the TV raffle plan intoeffect and noted that the raffle was scheduled to takeplace the day after the contract, then in effect, wasscheduled to expire. Silva testified that Afif told him thatRespondent intended to follow through on the TV raffleplan. Respecting the initiation of the birthday cake pro-gram, Silva testified that, about the end of January 1982,Afif approached him on the work floor and told himabout "his new proposal to turn the company around byoffering cakes to the employees." Silva was one of theemployees who later received a birthday cake.The General Counsel's next witness respecting thesealleged unilateral benefits was Robert Hyatt, one of theunit employees now on strike. He testified that on hisbirthday, February 9, 1982, Afif brought him a cake andwished him a happy birthday. Another of the GeneralCounsel's witnesses, Ray Ziegler, testified that he re-ceived a birthday cake from Respondent in early 1982.Afif testified as follows respecting the birthday cakeprogram and the other matters involved in this subsec-tion. In the meeting Afif had with Silva and the otherstewards shortly after he entered Respondent's employ,he talked with Silva about the complaints registered withhim and said that something should be done about thecomplaint from a union steward that Respondent hadfailed to show any recognition of the contributions byemployees. Afif suggested that it would be a good ideato "bring some fun in the place" and he told Silva thathe thought that Respondent ought to give out birthdaycakes. Afif testified that Silva responded that it wasabout time that Respondent would recognize the em-ployees. The only time the birthday cakes were men-tioned during the ensuing contract negotiations tookplace when the Union's bargaining representative RobertMadore stated that the Respondent should scrap itsbirthday cake program and give the employees turkeysinstead.Respecting the tuition refund program, Afif testifiedthat he talked to Silva in January 1982 and told him thatfour employees whose names he gave to Silva (those in-dividuals were named in the complaint as unfair laborpractice strikers) had asked Afif about a tuition refundprogram. Afif testified that Silva told him that thatmatter had been discussed a long time ago but nothinghad ever been done about it. Afif quoted Silva as saying156 TECTONIC INDUSTRIESthat he thought it was a good idea and, on that basis,Afif testified that he told Silva that Respondent woulddo it. Afif testified that it was on this basis that he issuedthe March 4, 1982 letter. Afif further testified that, onFebruary 4, the Union's president, Wheeler, asked himabout the tuition refund program and that Afif explainedit to him. Afif stated that at no time did the Union indi-cate to Respondent that it did not want a tuition refundto go into effect. Only two employees have filed applica-tions to participate in the tuition refund program. Afif es-timated that any benefits to be paid thereunder wouldcost Respondent several hundred dollars at most.In the General Counsel's rebuttal case, union repre-sentative Robert Madore testified that he first learnedabout Respondent's giving employees cakes after themeeting the Union had with Respondent "when the sub-ject of the uniform program came up" and that at notime did he tell Afif to go ahead with a plan to give em-ployees birthday cakes. Silva also denied that Afif toldhim that any employees had approached Afif concerningthe tuition refund program. Silva testified too that he,himself, never told Afif to go ahead and implement thatprogram. Further, Silva testified that there had neverbeen any talk prior to January 1982 with any of Re-spondent's representatives concerning a tuition reim-bursement program and that at the February 4, 1982meeting neither the subject of birthday cakes nor thesubject of tuition refunds was discussed.There is no material credibility issue to resolve. Afifhad made known his readiness to improve morale andproduction and proposed the TV raffle, the tuitionrefund program, and birthday cake arrangement in dis-cussions with the Union's shop chairman. The Unionnever told him not to implement those programs but inApril informed him in essence that he should have firstreceived the approval of the Union's president and itsbusiness representative. In any event I credit Afif's ac-count. Had the Union genuinely objected to Afif's pro-posals respecting the giving of birthday cakes, the use ofa TV raffle to reward good attendance, or the offeringof tuition refunds, it would likely have objected in writ-ing-in response to Afif's written notices thereon.The General Counsel alleges, and Respondent denies,that Respondent unlawfully interrogated its employees.Clayton Barber testified for the General Counsel re-specting that allegation as follows. On March 26, 1982,Respondent's vice president Afif came to Barber's worklocation and asked him if he had heard how negotiationswere progressing. Afif in substance asked why theUnion's representative Madore was doing all the talkingfor the employees; Afif wanted to know why the em-ployees on the Union's negotiating committee, Bob Silvaand Bill Sturtevant, were not talking. Afif brought upthe subject of insurance benefits and Respondent's pro-posal during negotiations that the employees pay half thecost of those benefits. Afif asked if the employees wouldgo along with paying both that cost and also with awage freeze. Barber responded that he would not goalong with those proposals. Afif then alluded to the factthat the Union had examined Respondent's financialrecords. Afif asked what Barber thought of that. Barberresponded that the poor economic condition of Respond-ent came as a surprise to all the employees. Afif thenstated that the negotiations were not going anywhere,that the Union was bullheaded, and that nobody wantedto compromise.Barber testified further as follows respecting a conver-sation he allegedly had with Afif on March 30. Afif toldhim then that time was running out and Afif wanted toknow what was wrong with the Union's negotiatinggroup as they did not want to meet on weekends. Afifstated that if Barber stayed working (and did not go outon strike) he would earn more than the $65 strike bene-fit. Afif asked what Barber thought the employees weregoing to do about a strike.Barber further testified that he had the following con-versation with Afif on May 5, 1982. Barber called to Afiffrom the picket line and asked why Afif "didn't talk tohis buddy [Barber] any more." Barber then asked Afifwhat had happened to the statement Afif once made tohim that, if the Union would keep working under the ex-pired contract, Respondent would have no problem withthat. Afif responded by telling Barber to call him on thetelephone. Barber made the telephone call later that dayand, in that conversation, Afif told him that he did notappreciate the violence that was going on. Afif in thatdiscussion stated that the upgrading of employee jobswould have paid for half of the benefits lost, a matterthat the Union was complaining about. That was appar-ently in reference to Respondent's proposal that the em-ployees pay half of the premiums for medical coverageand for other fringe benefits.Respondent called Afif to testify respecting the forego-ing testimony. Afif's testimony thereon is as follows.Barber worked on the second shift with about sevenother employees. Afif talked with Barber on virtuallyevery workday about a variety of matters. Afif could notremember any specific dates in which certain matterswere discussed in March 1982. He recalled that, on occa-sions after he returned from negotiations, Barber hadasked him how things were going and that he responded,"slow." He told Barber on one occasion that he wastired because he himself was doing all the talking at thenegotiations and that the Union's representative Madoremust be tired too since he was doing the talking for theUnion. Afif observed that union committeemen Silva andSturtevant had been pretty quiet. In one of their discus-sions in March, Barber said to Afif that the employeescould not afford to take the cuts being proposed by Re-spondent and Afif replied that matter was being dis-cussed in negotiations. Afif further recalled that, in aconversation with Barber, Barber asked if the job up-gradings were going to take effect and Afif replied hecould not talk about it as those matters were being dis-cussed. Afif recalled that, on the day the Union auditedRespondent's books, Barber said to him as he walkedinto the plant that Barber did not know that Respondentwas in such bad shape and that Afif replied that thatconfirmed what he had been saying all along. Afif statedthat he probably did, in discussions he had with Barber,refer to the Union as being bullheaded at times.Afif testified that the only recollection he had of dis-cussing weekend negotiations with Barber was his saying157 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Barber that it was great that negotiations were sched-uled for Sunday, April 4, and that, as a idle joke, Afifsaid that he had been trying to get Sunday meetingsgoing earlier. Afif testied that he had no recollection ofhaving disussed strike benefits with Barber.As to conversations with Barber while Barber waspicketing, Afifs testimony is as follows. Barber calledhim one day in May 1982 while Afif was in the plant andsaid that he wanted to have an off-the-record discussionwith Afif. Afif told Barber that he sounded a little bitdrunk and Barber insisted he was not. Afif told him thathe would call Barber the following day. He calledBarber at home the following day and said they dis-cussed the difficulties of the strike, including some vio-lence that had occurred. Afif did not have any reason todiscuss job descriptions with Barber and did not discussthat subject. Afif did not recall ever telling Barber thatRespondent would accept a union proposal to keep inforce the existing contract.I credit Afifs testimony that he and Barber had talkedevery workday about a variety of matters, includingsome related to the contract negotiations then going on.Barber's own testimony is that he viewed Afif as a"Buddy" and that indicates to me that Barber and Afifoften had casual discussions. I am not persuaded thatBarber's accounts of those conversations are more likelytrue than is the testimony given by Afif. It is more prob-able, in my view, that neither could relate with greatprecision any particular discussion out of many relatedor similar conversations. On that premise, I cannot creditBarber's versions.The General Counsel called Norman DiGiamberdineas a witness in support of the contention that Respondentbypassed the Union and engaged in direct negotiationswith unit employees. He testified that on March 4, 1982,Afif asked him what he thought of the circular Afif sentout that day to all unit employees. That circular an-nounced the TV raffle drawing to promote better attend-ance and also the tuition refund program, discussed earli-er herein. DiGiamberdine testified further that on March26, 1982, Afif told him while at work that DiGiamber-dine could make $25,000 a year and that, when he retort-ed that he had been working 20 hours' overtime eachweek, Afif answered that that was better than Respond-ent's bringing in more employees for that overtime work.Afif did not controvert that testimony.Robert Ziegler, a laboratory employee, testified for theGeneral Counsel that Afif on one occasion asked him ifhe would like to work in the extrusion department. Histestimony also indicates that new laboratory equipmenthad been brought in and this appeared to have someimpact on his job duties and on related grievances. In ad-dition, the General Counsel's brief observes that Re-spondent then was proposing during contract negotia-tions that the Union agree to remove laboratory employ-ees from the unit it represents. That proposal was laterdropped. Afif did not controvert Ziegler's testimony.E. The Alleged Unlawful Refusal to Reinstate theStriking EmployeesThe General Counsel contends that the employees rep-resented by the Union have been engaged in an unfairlabor practice strike since April 5, 1982, and that Re-spondent has unlawfully refused to honor their uncondi-tional applications for reinstatement. Respondent main-tains that the strike has been purely economic in natureand that, when applications were made on behalf of thestriking employees to return to work, it offered the appli-cants reinstatement to jobs not then filled by permanentreplacements.The testimony is essentially uncontroverted that theUnion held a membership meeting on April 5, 1982, afterthe negotiating session it had had that day with Respond-ent. At that membership meeting, the Union's representa-tives reviewed the negotiations with the unit employeesand told them that Respondent's final offer was "some-thing less than what [Respondent] had originally of-fered." The employees were told that the pension planwhich had been agreed to in the initial contract hadnever been put into effect. They reviewed Respondent'sclaims that it could not afford to give any benefits andnoted that at the same time Respondent was giving outbirthday cakes and tuition refunds and that it was in-creasing the number of uniforms. In essence, they in-formed the employees that Respondent was, in theirview, engaged in bad-faith bargaining and they asked fora strike vote. The employees voted unanimously to goon strike.The pleadings establish that named unit employeesstruck on April 5, 1982.On August 27, 1982, the Union's president, PhilipWheeler, delivered a letter to Respondent which statedthat the employees were unconditionally offering toreturn to work under the existing terms and benefits onAugust 30, 1982. Respondent sent a telegram to theUnion on that same date acknowledging that letter andstating that it was reviewing its production schedule andwould respond to that offer. On August 31, it did so re-spond. In that letter it stated that it would reinstate eligi-ble striking employees for those positions currentlyvacant or available for work beginning Wednesday, Sep-tember 8, 1982, and that it would notify such employeesof the offers of reinstatement. It further advised theUnion that, as further positions became vacant or avail-able, Respondent would offer reinstatement to eligibleemployees.It was stipulated that Respondent had hired permanentreplacements for a number of unit positions and that Re-spondent offered to reinstate the strikers to the other unitpositions.On September 9, 1982, the Union sent a telegram toRespondent requesting Respondent to clarify Respond-ent's offer. The Union asked Respondent if its offer tothose employees who received certified letters on Sep-tember 1 applied only to them or to all employees onstrike.On September 10, 1982, Respondent sent a telegram tothe Union's president. In essence Respondent statedtherein that it sent letters on September I to seven strik-ers offering them reinstatement on September 8. Appar-ently none reported for work then. On September 8, Re-spondent wrote nine other strikers to offer them rein-statement as of September 15. None of those nine strikers158 TECTONIC INDUSTRIESreported. Respondent informed the Union that it wouldcontinue to offer reinstatement to "eligible employees" aspositions became vacant.Thereafter, offers of reinstatement were made at vari-ous dates to the remainder of the striking employees.F. Negotiations Since the Start of the StrikeRepresentatives of the Union and of Respondent metsix times after the strike began. These were mediationsessions conducted by the Department of Labor of theState of Connecticut. Neither side modified their respec-tive demands. At the April 16, 1982 session, Respondentinformed the Union that it would put into effect its pro-posal to cease paying all the medical insurance premiumsand to require that unit employees pay 50 percent of thatpremium. That change has since then taken effect.G. Analysis1. In generalThe General Counsel's brief stresses the backgroundcollective bargaining since the signing of the initial con-tract between Respondent and the Union. This approachis used by the General Counsel to point up what heviews as the disparate way Respondent dealt with its em-ployees in relation to its dealings with the Union's offi-cials. In that regard, the record in this case indicatesthat, since the signing of the April 4, 1979 contract, Re-spondent was uncooperative with respect to the Union'sefforts to adjust numerous unresolved grievances; thatRespondent evidenced a similar lethargic response to-wards the Union's urgent efforts to make progress on apension plan for the unit employees; and that Respondentfor almost 3 years failed to supply appropriate uniformsto the unit employees. In that interval, it certainly didnot seem to someone not privy to Respondent's booksthat Respondent was cutting cutting back on its corpo-rate lifestyle. Thus, it moved to a brand new building in1980; its officials were taking trips overseas on a muchmore frequent basis than previously; and it turned overto two former shareholders over S1 million of its assets.When Respondent's president claimed in 1981 that Re-spondent was in poor financial shape, he at the same timerefused the Union's request then that it be allowed tolook at Respondent's books to verify that claim. Therecord in this case contains written appeals to the em-ployees to cooperate with Respondent. They were toldmore than once that the doors of Respondent's officialswere open to them, and that the "we versus they syn-drome must be eliminated." In early 1982, its newlyhired vice president went out of his way to adjust theemployees' immediate problems then. Hovering about,during many of the foregoing events, is the remark ofRespondent's president to officials of the Union that Re-spondent would not have to worry about union griev-ances or the like when the contract with the Union ranout in April 1982.In contrast to the small and friendly tokens given em-ployees by Respondent in early 1982 in the form ofbirthday cakes and otherwise is the forbidding presenta-tion it made to the union officials at the second negotiat-ing session and its related demand for substantial give-backs.Respondent's brief emphasizes that Respondent madefull disclosure of its financial condition, considered theUnion's proposals, offered counterproposals, made con-cessions (e.g., in upgrading many of the unit jobs), andmet many times with the Union before and after the con-tract expired towards resolving differences. The GeneralCounsel sought to neutralize those considerations byurging that Respondent's offer on April 5, 1982, was sub-stantially less than its April 2, 1982 proposal. I find nomerit in that contention as those two offers were pre-mised on different bases. The April 2 offer was framed inthe context of employee productivity. The Union reject-ed that approach and urged instead a i-year extension ofthe then existing contract. The April 5 counterproposalby Respondent was addressed to that contract-extensionproposal and had no relation to the productivity goalstowards which its prior proposal was aimed.The argument made by the General Counsel appearsto be "bottomed primarily" on the view of collectivebargaining from the standpoint of the Union's officials.The Board recently had occasion to reject that approachin evaluating whether an employer had complied with itsduty to bargain in good faith.s The inquiry into goodfaith "involves a finding or motive or state of mindwhich can only be inferred from circumstantial evi-dence."4That determination is based on reasonable infer-ences drawn from the totality of the parties' conduct at,and away from, the bargaining table.s2. The pension plan discussionsThe first bad-faith violation encompassed by the com-plaints in this case is alleged to have occurred on May 7,1981, and pertains to negotiations on the subject of apension plan. At the meeting on that date, Respondentproposed at the outset to reduce the pension plan survi-vorship option from 60 percent to 50 percent. In twoprevious drafts prepared by Respondent's pension planattorneys, they used the 60-perecent figure set out in theoriginal UAW outline, incorporated in the 1979 contract.No explanation was offered as to why Respondent onMay 7, 1981, proposed a reduction in that option. Thecredited evidence discloses that the Union rejected theproposal on the ground that the 60-percent figure had al-ready been agreed on and thus was nonnegotiable. TheUnion then stated that it would file an unfair labor prac-tice charge against Respondent and Respondent's repre-sentative thereupon terminated the meeting. Sevenmonths later the Union broached the pension plan sub-ject again with Respondent, that time with its legal coun-sel, and thereafter the subject was handled as part of therenewal contract negotiations. In overall context, I notethat, prior to the advent of the Union, Respondent had aprofit-sharing plan and that, in that 1982 negotiation, itsought to revert to such an arrangement in place of as Chevron Chemical Co., 261 NLRB 44 (1982).·NLRB v. Reed & Prince Mfg. Co., 205 F.2d 131, 140 (Ist Cir. 1953).' Smith's Complete Market, 237 NLRB 1424, 1438 (1978); Akron Novel-ty Mfg. Co., 224 NLRB 998, 1001 (1976).159 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpension plan along UAW lines which guarantees speci-fied benefits.The General Counsel is not urging, as to the pensionplan discussion, that Respondent was bound to the 60-percent option figure by reason of the provisions in the1979 contract. Rather, it appears to me that the GeneralCounsel's argument is that Respondent's mind was setagainst any agreement other than a profit-sharing ar-rangement and that Respondent engaged in unfair bar-gaining to frustrate the Union's efforts to negotiate apension plan. The General Counsel may be asserting thatRespondent's survivorship proposal and the sudden clos-ing of the May 7, 1981 meeting by Respondent's negotia-tor then, its vice president Meek, constituted a violationof Section 8(a(5). If so, I must reject that view as theevidence is insufficient to establish that that conduct perse is violative of the duty to bargain collectively.6Atbest, the actions of Meek then may suggest that Re-spondent was looking for some basis to end the discus-sion in a summary manner in furtherance perhaps of aplan to frustrate negotiation towards a pension plan. Aviolation cannot be premised on a speculation, especiallywhere as here the union representatives had made itclear that in its view the plan or at least a significantaspect of it was nonnegotiable. There are also the follow-ing considerations to be taken into account in evaluatingwhether or not Respondent engaged in bad-faith bargain-ing as to the pension plan proposal.I find at length that the evidence overall is insufficientto support a finding that Respondent negotiated in badfaith with the Union respecting its pension plan.The language of that April 4, 1979 contract gave Re-spondent "approximately" a year to present the Unionwith a draft of a pension plan along UAW lines. Re-spondent took 15 months. The Union, 3 months later,suggested revisions. Further discussion resolved certainof the Union's objections. When the parties met on May7, 1981, to discuss the remainder, the Union stated that,as to the first one, there would be no negotiations on it.That effectively ended that meeting. Seven months later,the Union brought up the matter anew with Respond-ent's attorney. In the ensuing contract negotiations, Re-spondent explained that it was in no financial position toincur fixed pension contribution costs. It backed that upby giving its books to the Union to audit. The audit con-firmed that Respondent was in a precarious financialcondition. Respondent nonetheless offered the Union apension plan of its choice as long as contributions wouldcome out of profits.3. Surface bargaining in the contract renewalnegotiationsThe main assertion of the General Counsel is that the1982 contract negotiations were but surface bargainingon Respondent's part. In support of that assertion, theGeneral Counsel cites the alleged direct dealing withunit employees and the further claim that Respondent'slast offer prior to the strike was significantly less in valuethan its previous offer. I have already considered and re-jected the claim that Respondent's April 5 proposal was8 Cf. Parkview Nursing Center 1 Corp., 260 NLRB 243 fn. 3 (1982).less than its April 2 offer. I turn now to the claim of al-leged direct dealing and related matters.When Respondent hired Rafat Afif in January 1982 asvice president responsible for plant operations, therewere long simmering issues raised by the Union's repeat-ed claims that Respondent was letting unresolved griev-ances accumulate and that it was stalling in setting upjob classifications and in addressing itself to other mat-ters of concern to the unit employees. The credited evi-dence is that Afif met with the Union's shop chairmanand its grievance committeemen to explore with themthe depths of the problems and to cooperate with themin solving them. The credited testimony discloses thatAfif consulted fully with the Union's shop chairman andits other employee representatives respecting the mattersof plant uniforms, attendance incentives (the TV raffle),birthday cakes, and tuition refunds. Respondent did not,in negotiating with the Union's shop chairman and itscommitteemen thereon, seek to undermine the Union butin fact bargained collectively with it.7The evidence bearing on the negotiations that tookplace in 1982 between Respondent and the Union dis-closes that Respondent met very frequently with theUnion, considered the proposals put forth by the Union,submitted counterproposals, made more than a few con-cessions, offered to document and did document its rea-sons for seeking givebacks, and revised its proposals toreflect the Union's expressed concerns in attempts toobtain the Union's consent as to the revisions, and thatRespondent at no time took an intransigent position onany specific item but rather kept a flexible approach toexplore areas of potential agreement. In these circum-stances, the evidence does not permit an inference thatRespondent engaged in surface bargaining in order toavoid agreement on the terms of a renewal contract withthe Union.4. Conduct away from the bargaining tableOther asserted unlawful conduct which occurred awayfrom the bargaining table and which purportedly has abearing on Respondent's good faith in the negotiationsconsists of Afif's discussions with employees ClaytonBarber, Robert Ziegler, and Norman DiGiamberdine.Based on the discussions earlier in this decision, it isclear that Afif's conversations with Barber were routinein nature and it appears that they were initiated as muchby Barber, a union steward and committeemen, as byAfif. I find nothing coercive in Afif's asking DiGiamber-dine about the notice Afif issued on March 4 concerningthe TV raffle and the tutition refund program. Lastly,Afif's asking Ziegler if he liked to switch from laborato-ry work to production work may have been intended tolay the groundwork for Respondent's later proposalduring negotiations to remove laboratory and sample em-ployees from the bargaining unit. In and by itself howev-er, the questioning cannot be deemed coercive. Further,I note that Respondent dropped its proposal to restruc-ture the scope of the bargaining unit.I Triplex Oil Refining Division, 194 NLRB 500 (1971).160 TECTONIC INDUSTRIESI find that Afif's discussions with Barber, DiGiamber-dine, and Ziegler were noncoercive.'5. ConclusionsThe actual conduct of the negotiations in 1982, includ-ing Afif's dealings with the Union's shop chairman andits committeemen regarding uniforms and the other mat-ters they discussed, and including the conduct awayfrom the bargaining table and the absence of any inde-pendent evidence of union animus, demonstrates that Re-spondent pursued a hard bargaining course dictated byits difficult economic position and reveals insufficientevidence to support a finding of bad-faith bargaining.'In making the foregoing determination, I have takeninto account the background evidence and other mattersrelied on by the General Counsel which was highlightedat the outset of this section of my decision. Those con-siderations could readily permit a finding that Respond-ent's acts from mid-1979, and up to the second negotiat-ing session in 1982, were in good part responsible for alack of faith by the unit employees and the union repre-sentatives in Respondent's dealings with them and fortheir views that Respondent had long since embarked ona campaign to rid itself of the Union and that it soughtsubstantial givebacks in furtherance of such a goal.Those considerations do not outweigh the totality of theevidence on which I have also found that Respondentbargained in good faith for a renewal contract. Althoughnot expressly articulated but nonetheless alluded to indifferent ways, I have taken into account the possibilitythat Respondent may be held chargeable with havingpursued a course of conduct for so long as to have in es-sence misled the Union to the point where it may havebeen compelled to strike. That concept is not envisionedby the Act. Rather, and as noted above, the controllingelement is the matter of Respondent's good faith and notthe Union's perception thereof.The General Counsel separately contends that Re-spondent unilaterally changed the medical and surgical* Television Wicotin. Inc., 224 NLRB 722, 765 (1976).* Chewon Chemical Co., 261 NLRB 44 at fn 3.plan governing unit employees by its having put intoeffect after the strike started its proposal thereon as madeto the Union just before the strike began. As an impasseexisted and as there is no evidence that the impasse wasbrought about by any bad-faith bargaining by Respond-ent, it was free to put that change into effect, as it did. 'The allegation that Respondent unlawfully failed andrefused to reinstate the striking employees on their un-conditional application therefor is grounded in the Gen-eral Counsel's claim that they were, since April 5, 1982,engaged in an unfair labor practice strike. As I havefound no unfair labor practices on Respondent's part, Iconclude that the strike had been economic since its in-ception and that there is no evidence, or contention, thatRespondent treated economic strikers discriminatorily.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization as defined in theAct.3. Respondent did not fail or refuse to bargain collec-tively with the Union in violation of Section 8(aXl) and(5) of the Act, did not refuse to reinstate striking em-ployees in violation of Section 8(aXl) and (3) of the Act,and did not in any other way engage in conduct pro-scribed by Section 8(aXl) of the Act.On the foregoing findings of fact and conclusions oflaw and on the entire record, I issue the following rec-ommendedORDERThe complaints are dismissed.10 Taylor-Wlfleld Corp., 225 NLRB 457, 463 (1976).1 If no exceptions are filed m provided by Sec. 102.46 of the Board'sRules and Regulations, the finding conclusions, and recommendedOrder shall, u provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shl be deemed waived for all pur-poer161